Bridges, J.
In 1919, one Mrs. Welch, of Denver, Colorado, purchased in that city a Cole automobile, motor number 29,087, factory number 50,420. It was stolen from her and by the thief driven to Walla Walla, in this state, where he sold it to the appellant for a valuable consideration. Mrs. Welch had the car insured against theft with the plaintiff, who paid her and took from her an instrument conveying to it the title to the car. It brought this action to recover possession of the car from the defendant. The chief question in this action was whether the automobile in appellant’s possession was the same, as that stolen from Mrs. Welch. There was a verdict in favor of the plaintiff, and the defendant has appealed from judgment entered thereon. Apparently, the chief argument of *160the appellant here is that his motion for nonsuit should have been granted.
The proof is overwhelming that the ear involved in this action is the identical car which was stolen from Mrs. Welch; the factory and motor numbers are the same, and there were other things which fully identified it. The person who stole the car in Denver testified to that fact and that, after driving it to Walla Walla, he sold it to appellant. Mrs. Welch testified that the car stolen from her was a Cole Sportster, whereas the car involved here is known as .a Cole Tourister, but the two models are very similar, and the discrepancy in this regard may be considered wholly immaterial.
The appellant complains because the court did not give certain instructions requested by him. A reading of the instructions, however, shows that the court did give such requested instructions.
There is some complaint made about the instructions given, other than those requested, but the appellant does not point out wherein they are defective. A reading of them shows them to have been entirely proper.
The case was carefully tried by the court, and we find no errors. The judgment is affirmed.
Mackintosh, Main, Mitchell, Holcomb, and Tolman, JJ., concur.